664 S.E.2d 564 (2008)
HARLEYSVILLE INS.
v.
BUZZ OFF INSECT.
No. 272A08.
Supreme Court of North Carolina.
June 24, 2008.
David L. Brown, John I. Malone, Jr., Greensboro, for Harleysvilie Mutual Ins. Co.
Mack Sperling, John S. Buford, Greensboro, Cecilia O. Miller, Diana S. Casey, San Diego, CA, for International Garment Tech.
Gary K. Sue, Greensboro, for Erie Insurance.
The following order has been entered on the motion filed on the 19th day of June 2008 by Defendants for Extension of Time to File Brief:
"Motion Allowed. Defendants (Erie Insurance) shall file their brief within 30 days of the Court's order allowing or denying the Plaintiffs Petition for Discretionary Review. By order of the Court in conference this the 24th day of June 2008."